Title: To Benjamin Franklin from John Charretié, 11 December 1780
From: Charretié, John
To: Franklin, Benjamin


Sir
Paris Decbr. 11. 1780.
I take the liberty to request your Excellency to give the Bearer the Petition to the Minister of the Marine, and the report of the Committee of the house of Commons.
I Flatter my Self that your Excellency Will condescend to note at the bottom of the Petition that I Was recommended to her as a Man of confidence and probity, and that You Will be so good as give a Few lines of introduction to your Friends at Versailles, as I have no acquaintance there Whatever. I beg leave to observe to you, that Mr. Pecholier, Who I propose in the petition as my associate is one of the first houses in London.
Penetrated With the highest sense of Your Goodness and Generosity I am Your Excellency’s Most obedient and Most humble Servant
John Charretié
 
Addressed: A Son Excellence / Monsieur B Franklin / Ministre des Etats Unis de / l’Amérique / à Passy
Notation: John Charrië Paris Decr. 11. 1780
